Case 1:20-cv-22723-MGC Document 1-1 Entered on FLSD Docket 07/01/2020 Page 1 of 13




                               EXHIBIT 1
FilingCase 1:20-cv-22723-MGC
      # 108184811               Document
                    E-Filed 06/01/2020   1-1 Entered
                                       11:29:03 AM on FLSD Docket 07/01/2020 Page 2 of 13


                             IN THE ELEVENTH JUDICIAL CIRCUIT COURT
                              IN AND FOR MIAMI-DADE COUNTY, FLORIDA

        ROGELIO RIVERO ALEMAN,                               CIRCUIT CIVIL DIVISION

               Plaintiff,                                    CASE NO.:

        vs.

        A & J GENERAL CONTRACTORS CORP.,
        MIGUEL A. GUERRERO, SR., and
        MIGUEL A. GUERRERO, JR.,

              Defendants.
        ______________________________/

                                                 COMPLAINT

               Plaintiff, Rogelio Rivero Aleman, sues Defendants, A & J General Contractors Corp.,

        Miguel A. Guerrero, Sr., and Miguel A. Guerrero, Jr., as follows:

                                      Parties, Jurisdiction, and Venue

               1.      Plaintiff, Rogelio Rivero Aleman, is over 18 years old and has been a sui juris

        resident of Miami-Dade County, Florida, at all times material.

               2.      Defendant, A & J General Contracting Corp. (“A&J”), is a sui juris Florida

        for-profit corporation that conducted its general contracting, construction, and roofing business

        in Miami-Dade County, Florida, at all times material, where it maintained its principal place of

        business and owed real property.

               3.      Defendant, Manuel A. Guerrero, Sr., was at all times material an

        owner/officer/director/member of A&J, for the time period relevant to this lawsuit. He ran

        A&J’s day-to-day operations, was responsible for all operational decisions, was partially or totally

        responsible for paying Plaintiff’s wages and the issuance of information returns.

               4.      Defendant, Manuel A. Guerrero, Jr., was at all times material an

                                                         1

                                7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                       TEL 305.230.4884 FAX 305.230.4844
                                             www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-1 Entered on FLSD Docket 07/01/2020 Page 3 of 13



   owner/officer/director/member of A&J for the time period relevant to this lawsuit. He ran

   A&J’s day-to-day operations, was the qualifier for A&J, was responsible for all operational

   decisions, and was partially or totally responsible for paying Plaintiff’s wages and the issuance of

   information returns.

           5.      Venue is proper pursuant to because Defendants transact business in Miami-Dade

   County, because Defendants, maintained their principal places of business in this Miami-Dade

   County, because Plaintiff worked and was due to be paid in Miami-Dade County, and because

   most if not all of the operational decisions were made in Miami-Dade County.

           6.      This is an action for damages greater than $30,000, and this Court has

   jurisdiction over this matter.

           7.      Any/all condition(s) precedent to filing this lawsuit occurred and/or was satisfied

   by Plaintiff.

           8.      Plaintiff previously filed a lawsuit against Defendants bearing Case No.: 1:19-CV-

   24956-UNGARO on December 3, 2019, which was dismissed without prejudice on February 25,

   2020. Thereafter, the Courts were closed and all deadlines/limitations period stayed, which

   tolled the statute(s) of limitations applicable to Plaintiff’s claims.

           9.      Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for

   all services rendered.

                       COUNT I - FLSA MINIMUM WAGE VIOLATION(S)

           Plaintiff, Rogelio Rivero Aleman, reincorporates and re-alleges paragraphs 1 through 9 as

   though set forth fully herein and further alleges as follows:

           10.     Defendants were Plaintiff’s direct employers, joint employers and co-employers

   for purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

                                                        2

                             7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-1 Entered on FLSD Docket 07/01/2020 Page 4 of 13



          11.        Defendants regularly employed two or more employees for the relevant time

   period that handled goods or materials that travelled through interstate commerce, or used

   instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

   by the Fair Labor Standards Act.

          12.        Defendants have been at all times material engaged in interstate commerce in the

   course of their provision of general contracting, construction, and roofing which, traditionally,

   cannot be performed without using shingles, roof tiles, felt, tar, adhesives, fasteners, vehicles,

   wood, goods, materials, supplies, and equipment that have all moved through interstate

   commerce.

          13.        Defendants also engage in interstate commerce in the course of their submission

   of billings and receipt of payment involving out-of-state payors.

          14.        Furthermore, Defendants obtain, solicit, exchange and send funds to and from

   outside of the State of Florida, regularly and recurrently use telephonic transmissions going

   outside of the State of Florida to conduct business, and transmit electronic information through

   computers, the internet, via email, and otherwise outside of the State of Florida in the course of

   their business.

          15.        Defendants’ annual gross revenues derived from this interstate commerce are

   believed to be in excess of $500,000.00 for the relevant time period.

          16.        Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

   by 29 U.S.C. §203(e).

          17.        Plaintiff was a non-exempt employee of Defendants.

          18.        Plaintiff consents to participate in this lawsuit.

          19.        Defendants hired Plaintiff to work for them as a driver to also perform general

                                                         3

                              7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                           www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-1 Entered on FLSD Docket 07/01/2020 Page 5 of 13



   labor and roofing labor for them.

          20.     Plaintiff hauled roofing materials, adhesives, fasteners, and supplies, that traveled

   in interstate commerce prior to Plaintiff’s transportation of same.

          21.     During this time, Plaintiffs regularly and routinely utilized vehicles, cellular

   telephones, fuel, oil, and other goods and supplies that moved through interstate commerce.

          22.     Plaintiff worked for Defendants from about 2015 to April 20, 2019, when he was

   injured on the job. To the extent that records exist regarding the exact dates of Plaintiff’s

   employment exist, such records are in the exclusive custody of Defendants.

          23.     Plaintiff would start his workday for Defendants by first picking up other

   employees for Defendants to drive them to Defendants’ warehouse and then to the jobsite(s), with

   the first pickup commencing at around 5:15 a.m.

          24.     Plaintiff would then end his workday by then driving to the warehouse to unload

   the work truck owned by Defendants, and oftentimes would then drive one or more employees

   home for the benefit Defendants, completing his workday.

          25.     Plaintiff worked for Defendants for six to seven days each week for over 12 hours

   each day.

          26.     Defendants would pay Plaintiff a day rate that ranged from $80 to $100,

   regardless of the hours worked.

          27.     Defendants paid Plaintiff his day rate for each day worked on a weekly basis, with

   a small part of his wages made by check and with the remainder of his wages paid in cash.

          28.     When considering all of the hours that Defendants required Plaintiff to work, and

   the daily rate(s) of pay, Defendants failed and refused to pay Plaintiff an hourly wage at or above

   the applicable minimum wage for all of the hours that he worked.

                                                    4

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-1 Entered on FLSD Docket 07/01/2020 Page 6 of 13



          29.     Defendants willfully and intentionally refused to pay Plaintiff wages at or above

   the applicable minimum wage for each of the hours he worked during the relevant time period.

          30.     Defendants either recklessly failed to investigate whether their failure to pay

   Plaintiff at least the applicable minimum wage for the hours he worked during the relevant time

   period violated the Federal Wage Laws of the United States, they intentionally misled Plaintiff to

   believe that Defendants were not required to pay him at least the applicable minimum wage rate,

   and/or Defendants concocted a scheme pursuant to which the deprived Plaintiff the applicable

   minimum wage pay earned.

          31.     Plaintiff is entitled to a backpay award of minimum wages for all hours he worked,

   plus an equal amount as a penalty, plus all attorneys’ fees and costs.

          WHEREFORE Plaintiff, Rogelio Rivero Aleman, demands the entry of a judgment in

   his favor and against Defendants, A & J General Contracting Corp., Manuel A. Guerrero, Sr.,

   and Manuel A. Guerrero, Jr., jointly and severally after trial by jury, and as follows:

                  a.      That Plaintiff recover compensatory minimum wage damages and an

                          equal amount of liquidated damages as provided under the law and in 29

                          U.S.C. § 216(b);

                  b.      That Plaintiff recover pre-judgment interest on all unpaid minimum wages

                          if the Court does not award liquidated damages;

                  c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                  d.      That Plaintiff recover all interest allowed by law;




                                                     5

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-1 Entered on FLSD Docket 07/01/2020 Page 7 of 13



                  e.      That Defendants be Ordered to make Plaintiff whole by providing

                          appropriate minimum pay and other benefits wrongly denied in an

                          amount to be shown at trial and other affirmative relief;

                  f.      That the Court declare Defendants to be in willful violation of the

                          minimum wage provisions of the FLSA; and

                  g.      Such other and further relief as the Court deems just and proper.

                       COUNT II - FLSA OVERTIME WAGE VIOLATION(S)

          Plaintiff, Rogelio Rivero Aleman, reincorporates and re-alleges paragraphs 1 through 9 as

   though set forth fully herein and further alleges as follows:

          32.     Defendants were Plaintiff’s direct employers, joint employers and co-employers

   for purposes of the FLSA, as the term “employer” is defined by 29 U.S.C. §203(d).

          33.     Defendants regularly employed two or more employees for the relevant time

   period that handled goods or materials that travelled through interstate commerce, or used

   instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

   by the Fair Labor Standards Act.

          34.     Defendants have been at all times material engaged in interstate commerce in the

   course of their provision of general contracting, construction, and roofing which, traditionally,

   cannot be performed without using shingles, roof tiles, felt, tar, adhesives, fasteners, vehicles,

   wood, goods, materials, supplies, and equipment that have all moved through interstate

   commerce.

          35.     Defendants also engage in interstate commerce in the course of their submission

   of billings and receipt of payment involving out-of-state payors.



                                                     6

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-1 Entered on FLSD Docket 07/01/2020 Page 8 of 13



          36.        Furthermore, Defendants obtain, solicit, exchange and send funds to and from

   outside of the State of Florida, regularly and recurrently use telephonic transmissions going

   outside of the State of Florida to conduct business, and transmit electronic information through

   computers, the internet, via email, and otherwise outside of the State of Florida in the course of

   their business.

          37.        Defendants’ annual gross revenues derived from this interstate commerce are

   believed to be in excess of $500,000.00 for the relevant time period.

          38.        Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

   by 29 U.S.C. §203(e).

          39.        Plaintiff was a non-exempt employee of Defendants.

          40.        Plaintiff consents to participate in this lawsuit.

          41.        Defendants hired Plaintiff to work for them as a driver to also perform general

   labor and roofing labor for them.

          42.        Plaintiff hauled roofing materials, adhesives, fasteners, and supplies, that traveled

   in interstate commerce prior to Plaintiff’s transportation of same.

          43.        During this time, Plaintiffs regularly and routinely utilized vehicles, cellular

   telephones, fuel, oil, and other goods and supplies that moved through interstate commerce.

          44.        Plaintiff worked for Defendants from about 2015 to April 20, 2019, when he was

   injured on the job. To the extent that records exist regarding the exact dates of Plaintiff’s

   employment exist, such records are in the exclusive custody of Defendants.

          45.        Plaintiff would start his workday for Defendants by first picking up other

   employees for Defendants to drive them to Defendants’ warehouse and then to the jobsite(s), with

   the first pickup commencing at around 5:15 a.m.

                                                         7

                              7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                     TEL 305.230.4884 FAX 305.230.4844
                                           www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-1 Entered on FLSD Docket 07/01/2020 Page 9 of 13



           46.     Plaintiff would then end his workday by then driving to the warehouse to unload

   the work truck owned by Defendants, and then oftentimes would drive one or more employees

   home for Defendants, when he would complete his workday.

           47.     Plaintiff worked for Defendants for six to seven days each week.

           48.     Defendants would pay Plaintiff a day rate that ranged from $80 to $100 per day,

   regardless of the hours worked each day.

           49.     Defendants paid Plaintiff on a weekly basis for all hours worked in part by check

   and in part in cash.

           50.     Plaintiff would regularly and routinely work more than 40 hours in a workweek

   for Defendants.

           51.     Defendants failed and refused to pay Plaintiff overtime wages calculated at time

   and one-half times his regular hourly rate(s) of pay for all of the hours that he worked over 40

   hours in a given workweek.

           52.     Defendants willfully and intentionally refused to pay Plaintiff wages at a rate of

   time and one-half times his regular rate of pay for each of the overtime hours he worked during

   the relevant time period by paying Plaintiff in cash for all hours worked over 80 in a pay period

   at their gas station at his regular rate of pay.

           53.     Defendants either recklessly failed to investigate whether their failure to pay

   Plaintiff an overtime wage for the hours he worked during the relevant time period violated the

   Federal Wage Laws of the United States, they intentionally misled Plaintiff to believe that

   Defendants were not required to pay an overtime rate, and/or Defendants concocted a scheme

   pursuant to which the deprived Plaintiff the overtime pay earned.



                                                      8

                            7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-1 Entered on FLSD Docket 07/01/2020 Page 10 of 13



          54.     Plaintiff is entitled to a backpay award of overtime wages for all overtime hours he

   worked, plus an equal amount as a penalty, plus all attorneys’ fees and costs.

          WHEREFORE Plaintiff, Rogelio Rivero Aleman, demands the entry of a judgment in

   his favor and against Defendants, A & J General Contracting Corp., Manuel A. Guerrero, Sr.,

   and Manuel A. Guerrero, Jr., jointly and severally after trial by jury, and as follows:

                  a.      That Plaintiff recover compensatory overtime wage damages and an equal

                          amount of liquidated damages as provided under the law and in 29 U.S.C.

                          § 216(b);

                  b.      That Plaintiff recover pre-judgment interest on all unpaid overtime wages

                          if the Court does not award liquidated damages;

                  c.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                  d.      That Plaintiff recover all interest allowed by law;

                  e.      That Defendants be Ordered to make Plaintiff whole by providing

                          appropriate overtime pay and other benefits wrongly denied in an amount

                          to be shown at trial and other affirmative relief;

                  f.      That the Court declare Defendants to be in willful violation of the

                          overtime provisions of the FLSA; and

                  g.      Such other and further relief as the Court deems just and proper.

                 COUNT III – VIOLATION(S) OF 26 U.S.C. §7434 FOR 2018

          Plaintiff, Rogelio Rivero Aleman, reincorporates and re-alleges paragraphs 1 through 9 as

   though set forth fully herein and further alleges as follows:

          55.     Plaintiff performed worked for Defendants during calendar year 2018.

                                                     9

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-1 Entered on FLSD Docket 07/01/2020 Page 11 of 13



          56.     Defendants, A & J General Contracting Corp., Manuel A. Guerrero, Sr., and

   Manuel A. Guerrero, Jr., each had an obligation to provide correct information returns to the

   IRS and to the Plaintiff.

          57.     Defendants, A & J General Contracting Corp., Manuel A. Guerrero, Sr., and

   Manuel A. Guerrero, Jr., paid Plaintiff and so are directly responsible for the issuance of checks

   to Plaintiff(s), the payment of taxes to the IRS based on the wages earned by and paid to Plaintiff,

   the accurate reporting of all income paid as to Plaintiff as wages, the issuance of correct W-2’s to

   Plaintiff for each calendar year during which he performed work for Defendants, and the filing of

   correct information returns on own behalf of the corporate Defendants.

          58.     Defendants, A & J General Contracting Corp., Manuel A. Guerrero, Sr., and

   Manuel A. Guerrero, Jr., normally paid Plaintiff by check for some of the hours he worked in a

   weekly pay period in 2018.

          59.     During the time that Plaintiff worked for Defendants, A & J General Contracting

   Corp., Manuel A. Guerrero, Sr., and Manuel A. Guerrero, Jr., they also paid Plaintiff in cash in

   2018 for the remainder of the hours he worked.

          60.     Defendants, A & J General Contracting Corp., Manuel A. Guerrero, Sr., and

   Manuel A. Guerrero, Jr., did not include the amounts that they paid to Plaintiff in the cash in

   2018 in any information returns relating to the wages earned by (or paid to) Plaintiff, such as the

   Form W-2 that Defendants issued to Plaintiff for calendar year 2018.

          61.     Defendants, A & J General Contracting Corp., Manuel A. Guerrero, Sr., and

   Manuel A. Guerrero, Jr., willfully and intentionally served/filed/provided Plaintiff with a

   fraudulent and/or false IRS Form 2018 for calendar year 2018 by underreporting the amount

   they paid to Plaintiff in calendar year 2018.

                                                   10

                           7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-1 Entered on FLSD Docket 07/01/2020 Page 12 of 13



            62.    Plaintiff suffered damages as a result of Defendants’ willful provision of false

   information returns in 2018 caused by Defendants’ intentional and willful acts as described

   above.

            63.    Section 7434 of 26 U.S.C. provides, in pertinent part, as follows:

            (a) In general
            If any person willfully files a fraudulent information return with respect to payments
            purported to be made to any other person, such other person may bring a civil action for
            damages against the person so filing such return.

            (b) Damages In any action brought under subsection (a), upon a finding of liability on
            the part of the defendant, the defendant shall be liable to the plaintiff in an amount equal
            to the greater of $5,000 or the sum of—

                   (1) any actual damages sustained by the plaintiff as a proximate result of the filing
                   of the fraudulent information return (including any costs attributable to resolving
                   deficiencies asserted as a result of such filing),

                   (2) the costs of the action, and

                   (3) in the court’s discretion, reasonable attorneys’ fees.

            WHEREFORE Plaintiff, Rogelio Rivero Aleman, demands the entry of a judgment in

   his favor and against Defendants, A & J General Contracting Corp., Manuel A. Guerrero, Sr.,

   and Manuel A. Guerrero, Jr., jointly and severally after trial by jury and as follows:

                   a.      That Plaintiff recover the greater of $5,000 for each fraudulent

                           information return filed/served by Defendants in 2018 as set forth above;

                   b.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                           expenses pursuant to 26 U.S.C. §7434;

                   c.      That Plaintiff recover all interest allowed by law; and

                   d.      Such other and further relief as the Court deems just and proper.




                                                      11

                            7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:20-cv-22723-MGC Document 1-1 Entered on FLSD Docket 07/01/2020 Page 13 of 13



                                  DEMAND FOR JURY TRIAL

         Plaintiff, Rogelio Rivero Aleman, demands a trial by jury of all issues so triable.

                Dated this 1st day of June, 2020.

                                                        FAIRLAW FIRM
                                                        Counsel for Plaintiff
                                                        7300 N. Kendall Drive
                                                        Suite 450
                                                        Miami, FL 33156
                                                        Tel: 305.230.4884
                                                        Fax: 305.230.4844

                                                        s/Brian H. Pollock, Esq.
                                                        Brian H. Pollock, Esq.
                                                        Fla. Bar No. 174742
                                                        brian@fairlawattorney.com




                                                  12

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
